Citation Nr: 1048002	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral hearing loss and 
tinnitus.  

Historically, in February 2009, the Board denied service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, the parties filed a 
Joint Motion for Remand.  By Order dated in March 2010, the Court 
granted a Joint Motion for Remand, vacating the February 2009 
Board decision that denied service connection for bilateral 
hearing loss and tinnitus, and remanding the case for compliance 
with the terms of the joint motion.

The Veteran appeared and gave testimony before the Board in 
August 2008.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.	The Veteran had normal hearing upon entrance into the 
military.

2.	The Veteran had normal hearing upon separation from active 
duty in April 1969.  

3.	The Veteran has current moderate sloping to severe hearing 
loss bilaterally.

4.	The Veteran has tinnitus.


5.	The Veteran's bilateral hearing loss did not manifest to a 
degree of ten percent during the first post-service year.

6.	The competent and credible evidence does not show that 
bilateral hearing loss or tinnitus is related to an in-service 
injury, disease, or event.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).

2.	The criteria for entitlement to service connection for 
bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in August 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims for service connection for hearing loss and tinnitus, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining a medical opinion as to the 
etiology of the claimed hearing loss and tinnitus, and by 
affording him the opportunity to give testimony before the Board 
in August 2008.  The Board notes that at the Board hearing, the 
Veteran requested that the record be held open for 90 days to 
allow him to obtain medical records from 
Dr. White concerning the Veteran's hearing test.  The record was 
held open and 
Dr. White's office verified that the records are not available.  
Thus, it appears that all known and available records relevant to 
the issues here on appeal have been obtained and are associated 
with the Veteran's claims file, and the Veteran does not appear 
to contend otherwise

The examination provided and the medical opinion obtained are 
adequate as the examination was performed based upon a review of 
the pertinent medical evidence and complaints of the Veteran and 
the opinion provided includes well-reasoned rationale.  As 
discussed fully below, the examination is based on an accurate 
factual predicate and is found to be adequate.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in April 1969, the evidence must show that his 
chronic disease manifest to a degree of ten percent by April 1970 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation did 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.




Analysis

In a June 2006 statement, the Veteran contended that exposure to 
loud engine noise from B52's, fighter jets, and 130's caused 
hearing loss and tinnitus in both ears.  In a September 2006 
statement, the Veteran asserted that he had a hearing test in 
service that showed a degree of hearing loss.  In a November 2007 
statement, the Veteran maintained that he had a degree of hearing 
loss while in the service that has continually gotten worse.  He 
also testified that he had symptoms of tinnitus in service. 

The Veteran served in the United States Navy from August 1966 to 
April 1969 as an Air Cargo Specialist loading and unloading 
aircraft on the flight line.  The Veteran's service treatment 
records show that the Veteran had normal hearing upon entrance 
into the military.  Records indicated that the Veteran complained 
of a left earache and painful ears in January 1967 and March 
1968, respectively.  In March 1968, the physician noted an 
impression of cerumen impaction of both ears and prescribed 
irrigation.  A medical record dated in September 1966 noted that 
both of the Veteran's ears were washed out.  

Upon separation from service, the Veteran had normal hearing.  On 
the separation examination, it was noted that the Veteran had 
frequent accumulation of cerumen in the ears that was treated 
with irrigation and cleaning.  In a Report of Medical History 
dated in March 1969, the Veteran indicated that he had ear, nose 
or throat trouble but indicate that he had no hearing loss.  As 
such, no hearing disability is noted during service.

After separating from service, the Veteran worked in the family 
timber business cutting down and logging trees.  At the August 
2008 Board hearing, the Veteran testified that he started working 
in the family business in 1969, where he worked for five to six 
years without the use of hearing protection until state 
requirements mandated the use of ear protection in the mid 
1970's.  The Veteran also testified that he worked for Southern 
Wood Piedmont from 1979 to 1984 and the company required the use 
of hearing protection.

At the hearing, the Veteran stated that he could hear well before 
service but began to notice muffled and cricket-like sounds while 
in the service.  He testified that while working for Southern 
Wood Piedmont, he underwent a hearing evaluation in the 1980's, 
and as a result of the examination, he was sent to Dr. White, an 
ear specialist, who told the Veteran that he had significant 
hearing loss.  As previously noted, attempts were made to obtain 
records from Dr. White, but the records were unavailable.  

The Veteran underwent a VA examination in December 2006.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
45
50
60
65
70
LEFT
50
55
65
65
65

Pure tone threshold averages (from 1000 to 4000 Hz) were 61 
decibels (dB) in the right ear and 63 dB in the left ear.  The 
Veteran had word recognition of 86 percent in the right ear and 
84 percent in the left ear using the Maryland CNC test.  These 
findings reflect the Veteran has moderate sloping to severe 
hearing loss bilaterally.  

At the examination, the Veteran complained of difficulty 
understanding speech unless the talker is close.  He reported 
noise exposure from aircrafts and equipment, such as forklifts 
and loaders, without the use of hearing protection.  The Veteran 
also reported that for the last seventeen years, his main work 
duties included operating loaders, bulldozers, skidders, and 
occasional use of chainsaws and other timber cutting equipment.  
He denied any significant history of noise exposure from hobbies, 
such as golfing and fishing.  The Veteran informed the examiner 
that he did not have much ringing, buzzing, or hissing in his 
ears, but the noises that he did have were off and on for the 
last ten years prior to the December 2006 VA examination.  He 
stated that he noticed ringing in both ears about three to four 
times a year which lasts a minute at the most.  

With regard to the Veteran's hearing loss, the examiner stated 
that while the Veteran was exposed to high intensity noise from 
aircraft, which would have put the Veteran at risk for noise-
induced hearing loss, the evidence of record does not support 
that his present bilateral hearing loss is due to military 
service.  The examiner opined that the Veteran's hearing loss is 
not the result of military noise exposure because the Veteran's 
discharge examination showed normal hearing, the Veteran 
responded "no" to the question about whether he had hearing 
loss, and there are no post-military hearing tests that were 
performed soon after service that would support the contention 
that hearing loss was incurred in service.  The examiner 
explained that the Veteran confirmed that the first hearing test 
he was given after the military was done nearly ten years after 
leaving the military.  The Veteran also related to the examiner 
that he had a history of considerable risk for occupational noise 
exposure, rarely using hearing protection.  The examiner opined 
that the Veteran's hearing loss is likely due to a combination of 
occupational noise exposure, presbycusis, sociiocusis, and 
idiopathic (unknown) cause.  

With regard to the Veteran's tinnitus, the examiner opined that 
the Veteran's tinnitus is not due to military noise exposure 
because the Veteran's discharge hearing test was normal and he 
reported the onset of tinnitus only in the last ten years.  The 
examiner explained that if the tinnitus was related to service, 
he would have expected the Veteran to date the onset of his 
tinnitus back to his military time frame, not twenty years or so 
after service.  The examiner opined that the Veteran's sporadic 
tinnitus is likely due to the same causes of his bilateral 
hearing loss.

In support of his claim, the Veteran submitted a private hearing 
evaluation dated in October 2008, which noted a history of 
bilateral hearing loss and high noise exposure.  However, the 
physician did not opine as to whether the Veteran's hearing loss 
is due to military service.  The Board finds the private 
physician's report to have no probative because while the report 
shows that the Veteran has hearing loss, it does not provide a 
nexus opinion with regard to whether the Veteran's hearing loss 
and tinnitus are related to military service.

The Board acknowledges the argument made by the Veteran's 
Representative in a December 2010 statement that the VA examiner 
failed to consider the Veteran's sworn testimony that he had 
symptoms of disability in-service and after service, that the 
Veteran's wife noticed his hearing loss after service, and that 
post-service employers required the use of ear protection.  At 
the August 2008 Board hearing, the Veteran testified that he had 
symptoms of hearing loss in service and after service.  However, 
at the December 2006 VA examination, the Veteran did not report 
that he had symptoms of hearing loss in-service.  In fact, the 
examiner pointed out that on the Report of Medical History dated 
in March 1969, the Veteran indicated that he did not have hearing 
loss.  

Lay testimony is competent to establish a diagnosis where the 
layperson is competent to identify the medical condition, is 
reporting a contemporaneous medical diagnosis, or describes 
symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. 
Cir. 2007).  Because a layperson is competent to establish the 
presence of observable symptomatology, the Board finds the 
Veteran competent to report that he noticed symptoms of hearing 
loss and tinnitus while in service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Thus, the Board must determine if his 
assertions are credible in order to assign appropriate weight to 
his statements.

The Veteran's VA examination report and statements from his 
private physician show that he has bilateral hearing loss and 
bilateral tinnitus.  However, the evidence of record shows that 
the Veteran made inconsistent statements regarding the onset of 
the disabilities.  In a Report of Medical History dated in March 
1969, the Veteran indicated that he did not have hearing loss.  
However, in August 2008, the Veteran testified that he could hear 
"pretty good" before service but noticed that he had ringing in 
his ears and trouble hearing right after service.  Not only did 
the Veteran indicate that he did not have hearing loss in March 
1969, but the separation examination dated in March 1969 
indicated that the Veteran had normal hearing.  Additionally, in 
a September 2006 statement, the Veteran contended that a hearing 
test done while he was in service, indicated that he had a degree 
of hearing loss.  However, there are no hearing tests of record 
that indicate that the Veteran had any degree of hearing loss 
while in service.  Based on inconsistency, the Board finds the 
Veteran's statements as to the assertion that he had hearing loss 
and tinnitus in service not to be credible.  As such, his 
statements are not competent to establish continuity of 
symptomatology and service connection on the basis of continuity 
is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

With regard to the assertion that the Veteran testified that his 
wife noticed his hearing loss after service, the Board finds that 
the Veteran did not testify that his wife noticed the Veteran's 
hearing loss after service.  During the hearing, the Veteran was 
asked did his wife ever come up behind him and he not notice her.  
The Veteran responded affirmatively, but he did not indicate that 
she noticed a difference in hearing before and after service.  In 
fact, the Veteran testified that he separated from service in 
1969 and was married in 1972.  There is no indication that the 
Veteran knew his wife during his military service.  Therefore, 
there is no indication that she had personal knowledge regarding 
the claimed hearing loss or tinnitus during active service.  
Thus, the Board finds that the testimony regarding the Veteran's 
wife's observations are of no probative value.  

Finally, with regard to the use of ear protection for post-
service employers, the Board finds that the VA examiner did 
consider the Veteran's use of ear protection in post-service 
employment.  At the time of the examination, the Veteran reported 
that for most of his work years at the family business, hearing 
protection was not used.  He also reported that while working at 
Southern Wood Piedmont, he was exposed to noise without the use 
of hearing protection.  He stated that he began working there in 
1969, immediately after discharge from service and did not wear 
hearing protection until the mid-1970's, or about 5 to 6 years 
after he got out of service.  Thus, the Board finds that the 
examiner considered the Veteran's post-service use of ear 
protection when he explained that the Veteran had a history of 
considerable risk for occupational noise exposure, rarely using 
hearing protection.  

The VA examination was based on a accurate factual predicate.  As 
to the Veteran's assertions of continuity of symptomatology, 
those assertions have been found not credible and the lack of any 
discussion of continuity of symptoms in the examination report is 
not prejudicial to the Veteran.  Therefore, the Board finds that 
the VA examination is adequate.

Furthermore, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran 
stated that his hearing loss and tinnitus are results of his work 
as an air cargo specialist.  However, the Veteran separated from 
service in 1969, and an examination one month prior to the 
Veteran's separation from service showed hearing within normal 
limits.  After separating from service, he worked in the timber 
industry with occupational noise exposure, rarely using hearing 
protection and did not seek treatment for hearing loss until 
nearly ten years after his separation from military service.  
These facts also weigh against the Veteran's claim.



Based on the evidence of record the Board finds that the 
preponderance of the evidence is against the Veteran's claims and 
as such, entitlement to service connection for hearing loss and 
tinnitus must be denied on both direct and presumptive bases.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


